Citation Nr: 1739820	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  12-27 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to a total disability based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1967 to January 1969.  The current matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  Jurisdiction now resides with the Boise, Idaho RO. 

In January 2015, the Board remanded the current matter to the Agency of Original Jurisdiction (AOJ) for additional development.  Specifically, the Board directed that Social Security Administration (SSA) records be obtained or, if unavailable, the AOJ should ascertain from SSA the nature and date of onset of the disabilities for which the Veteran was awarded disability benefits.  The Board also directed that VA Medical Center (VAMC) records be obtained and that VA examination and opinion be provided to ascertain the combined effect of the Veteran's service-connected disabilities on his unemployability.  Following the AOJ's development, in December 2015, the Board denied the Veteran's claim for a TDIU. The Veteran then appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2017, the Court vacated the Board's December 2015 decision and remanded the matter to the Board for further consideration pursuant to the May 2017 Joint Motion for Partial Remand (JMPR). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.  

REMAND

In the May 2017 JMPR, the parties agreed that a remand was required for multiple reasons.  First, the July 2015 medical examinations did not comply with the January 2015 Board remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (which stipulates that a remand by the Board confers on a veteran or other claimant, as a matter of law, the right to compliance with the remand orders).  As indicated above, the Board requested a VA examination and opinion be provided to ascertain the combined effect of the Veteran's service-connected disabilities on his employability.  However, the subsequent July 2015 VA examinations and opinions (which were performed by one examiner) did not reflect consideration of the combined effects of all service-connected disabilities.  In pertinent part, the examiner did not consider or discuss the functional impact of the Veteran's service-connected diabetic nephropathy.  

Further, it appears the examiner also did not discuss the functional impact of service-connected peripheral neuropathy of the Veteran's upper extremities.  Importantly, the record indicates that the Veteran's nephropathy may cause urinary frequency and that his upper extremity peripheral neuropathy may cause difficulty holding/picking up objects.  See July 2014 VAMC records and June 2015 VA Peripheral Neuropathy Examination.  Thus, in consideration of the foregoing, the Board finds that remand is required for a new VA examination and opinion. 

The Board notes that it appears the Veteran was provided new VA examinations in April 2016 (performed by the same examiner who conducted the July 2015 VA examinations).  Nevertheless, these examinations also do not reflect consideration of the functional impairment associated with the Veteran's nephropathy or upper extremity peripheral neuropathy.  Thus, a new VA examination and opinion must still be provided consistent with the directives herein.  

Next, the parties agreed that a remand was also necessary for additional development regarding the Veteran's SSA benefits.  In particular, as indicated by the January 2015 remand, the Board directed that, if SSA records were unavailable, the AOJ should ascertain from SSA what type of benefits the Veteran receives from SSA as well as the nature and date of onset of the disabilities for which the Veteran was awarded disability benefits.  Thereafter, the AOJ found that SSA records were unavailable, but failed to request the above information.  See Stegall, 11 Vet. App. at 268.  Therefore, this case must also be remanded so that the AOJ can make the above request for information. 

Lastly, the parties agreed that further development was required to obtain additional VA and private medical records pertinent to the Veteran's appeal.  In this regard, diagnostic evidence, including an August 9, 2012 private electrocardiogram (EKG); May 14, 2013 chest X-rays; and June 30, 2015 EKG, were discussed but were not of record.  See July 2015 VA Heart Conditions Examination.  Additionally, despite evidence indicating that the Veteran received continuing treatment from Dr. S. B., more recent treatment records from Dr. S. B. dated after April 2001 do not appear to have been obtained or considered.  See May 2011 Rating Decision and April 2006 VAMC records.  There also appears to be continuing treatment from Dr. E. O., but there were no treatment records from Dr. E. O. dated after July 2010.  See May 2011 Rating Decision and April 2015 VAMC.  Accordingly, remand is warranted to obtain these records. 

The Board acknowledges that the May 2017 JMPR indicates that medical treatment records from Dr. R. G. are not of record and, therefore, must be obtained.  However, such evidence is located in the Veterans claims file.  See October 2010 and June 2011 Medical Treatment Record - Non-Government Facility.  As such, development is not required with regard to this evidence.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA and private treatment records, including the August 9, 2012 private EKG, May 14, 2013 chest X-rays; and June 30, 2015 EKG.  The AOJ should also obtain treatment records from Dr. S. B. dated after April 2001 and from Dr. E. O. dated after July 2010.

2.  Contact SSA to request information regarding the type of any SSA disability benefits that the Veteran may be receiving as well as the nature and date of onset of the disabilities for which he is receiving any such benefits.

3.  After completing the foregoing development, schedule the Veteran for an appropriate VA examination to determine the functional impairment of his service-connected disabilities.  The claims file must be made available to the examiner for review in conjunction with the examination.  

The examiner is asked to discuss specifically the functional effects caused solely by the Veteran's service-connected disabilities-to include coronary artery disease; diabetic nephropathy; diabetes mellitus type II; peripheral neuropathy of the left lower extremity; peripheral neuropathy of the right lower extremity; peripheral neuropathy of the left upper extremity and peripheral neuropathy of the right upper extremity.  In this regard, the examiner is specifically instructed to consider and discuss the Veteran's reports of urinary frequency and difficulty holding/picking up objects.  

The examiner is advised that the Veteran is competent to report his symptoms/history and that such reports must be acknowledged and considered in formulating any opinion.  If the Veteran's reports are discounted, the examiner should provide a reason for doing so.

Rationales for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

4.  After completing all indicated development, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided with the appropriate opportunity to respond.  Thereafter, the appeal must be returned to the Board for appellate review.

No action is required of the Veteran until he is notified by VA.  However, he is again advised of his obligation to cooperate in ensuring the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood, 1 Vet. App. at 190.  His failure to help procure treatment records, for example, may impact the determination made.  His failure to report for a VA medical examination may have the same impact.  38 C.F.R. § 3.655 (2016).  The Veteran also is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the Court are to be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

